Citation Nr: 0948107	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  05-33 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a fracture of the fourth left metatarsal 
with cuboid necrosis and sinus tarsi syndrome.

2.  Entitlement to an initial compensable rating prior to 
October 3, 2005 for residuals of an avulsion fracture to the 
right cuboid and an initial rating in excess of 10 percent 
after October 3, 2005.



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 2002 to 
September 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.  

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated February 2008. 


FINDINGS OF FACT

1.  The Veteran's residuals of a fracture of the fourth left 
metatarsal with cuboid necrosis and sinus tarsi were 
characterized by no more than a moderate foot disability 
prior to July 1, 2006, and have been characterized by no more 
than moderately severe foot disability as of July 1, 2006.

2.  The Veteran's residuals of an avulsion fracture to the 
right cuboid were characterized by no more than a mild foot 
disability prior to October 3, 2005.

3.  The Veteran's residuals of an avulsion fracture to the 
right cuboid were characterized by no more than a moderate 
foot disability from October 3, 2005 to October 31, 2007, and 
have been characterized by no more than moderately severe 
foot disability as of November 1, 2007.


CONCLUSIONS OF LAW

1.  Residuals of a fracture to the fourth left metatarsal 
with cuboid necrosis and sinus tarsi syndrome warrant an 
initial rating of 10 percent prior to July 1, 2006 and an 
initial rating of 20 percent as of July 1, 2006.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.14, 4.20, 
4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2009).

2.  Residuals of an avulsion fracture of the right cuboid 
warrant an initial rating of 10 percent from October 3, 2005 
to October 31, 2007, and an initial rating of 20 percent as 
of November 1, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.10, 4.14, 4.20, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, a letters dated November 2003, March 2006, 
and March 2008 provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the 
claims for an initial rating, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence would be obtained by VA.  The March 
2006 and March 2008 letters also notified the Veteran that he 
could send VA information that pertained to his claim and 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of March 2006 and March 2008 letters, and an 
opportunity for the Veteran to respond, the September 2009 
SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file in 
connection with this matter consists of private and VA 
medical records and VA examinations.  Also of record and 
considered in connection with the appeal are written 
statements provided by the Veteran and by his representative, 
on his behalf.  The Board also notes that no further RO 
action on the claims on appeal is warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal. 
 Any such error is deemed harmless and does not preclude 
appellate consideration of the claims remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543. 

Background

By a rating decision dated March 2004, the RO granted service 
connection for residuals of fracture of the fourth left 
metatarsal with cuboid necrosis and sinus tarsi syndrome and 
assigned a 10 percent rating, effective September 5, 2003.  
The March 2004 rating decision also granted service 
connection for residuals of an avulsion fracture of the right 
cuboid, and assigned a noncompensable rating, effective 
September 5, 2003.  The Veteran appealed, asserting that his 
disabilities warranted higher ratings.  A rating decision 
dated September 2009 granted an increased rating of 10 
percent, effective October 3, 2005 for residuals of an 
avulsion fracture of the right cuboid.  The Veteran chose to 
continue his appeal, asserting that a higher rating was 
warranted.

Private treatment records dated January to February 2003 
indicated complaints of left foot pain.  Gait was abnormal 
with mild antalgia on the left shoe.  

An April 2003 private follow-up record for cuboic sprain 
indicated continued pain   Gait was within the normal limits.  
There was no eccohymosis or edema.  Diagnosis was persistent 
left cuboic S/F calc-cuboic sprain.  Right foot pain did not 
appear to be due to a stress injury.  

A February 2003 CT scan of the right lower extremity revealed 
a minimally displaced healing stress fracture of the cuboid 
bone and a mild widening of the third cuneiform and cuboid 
bone interspace.  It was unclear if this was an acute injury 
and unrelated to the other prior trauma.  X-rays of the feet 
dated May 2003 revealed normal feet bilaterally.  A June 2003 
x-ray of the right foot showed a normal right foot.

The Veteran was afforded a VA examination in December 2003.  
The Veteran reported that during service she had an inversion 
strain to her left foot as well as pain in the right ankle.  
Review of an x-ray and CT scan of the right ankle performed 
in February 2003 revealed an avulsion fracture of the fourth 
metatarsal base, which was treated with cortisone injections 
and a CAM walker.  The Veteran currently complained of dully 
achy pain with intermittent sharp pain and throbbing.  She 
stated that she was unable to tolerate long periods of weight 
bearing and transfers most of her weight to the right foot.  
Pain was localized over the sinus tarsi region.  There was no 
evidence of stiffness, welling, heat or redness on the left 
foot.  

Physical examination revealed stance was decreased along the 
medial longitudinal arch bilaterally and clacaneus was 
everted to the weight bearing surface.  Gait analysis showed 
noticeable toeing of the left foot with no early heel off.  
There were no callouses or abnormal shoe wear.  There was 
mild anterior drawer sign noted in the left ankle but no 
evidence of hammer toes.  Range of motion testing for the 
right ankle showed dorsiflexion to 32 degrees, plantar 
flexion to 50 degrees.  Range of motion testing for the left 
ankle indicated dorsiflexion to 22 degrees and plantar 
flexion to 32 degrees.  There was no crepitus bilaterally but 
there was compression with resistance, eversion and inversion 
of the left foot.  Range of motion of the subtalar joint was 
within the normal limits.  There was significant pain on 
palpation of the left sinus tarsi, as well as pain on 
palpation over the anterior talofibular ligament of the left 
foot.  There was no pain on palpation over the left or right 
cuboid.  

Current x-rays revealed decreased clacaneal inclination angle 
bilaterally with no decreased joint space of the ankle joint.  
There was evidence of an avulsion fracture of the proximal 
medial base of the fourth metatarsal bilaterally, but no 
decrease in joint space of the subtalar joint bilaterally.  
MRIs showed increased single density within the sinus tarsi 
and radiolucency within the left cuboid consistent with 
necrosis.  A bone scan indicated increased uptake within the 
sinus tarsi region of the left foot.

The examiner provided diagnoses of sinus tarsi syndrome of 
the left foot, secondary to pes planus foot type; avulsion 
fractures to the right and left fourth metatarsal bases; 
necrosis of the left cuboid; limb length discrepancy, 3/4 inch 
on the right side; and partial rupture of the ATF ligament in 
the left foot.  

The Veteran underwent surgery on her left foot in September 
2004; the operative report indicated pre- and post-operative 
diagnoses of chronic sinus tarsi syndrome of the left side, 
and entrapment of the deep peroneal nerve with neuroma 
formation of the left leg.

Private treatment records from Martin Foot and Ankle dated 
October to November 2005 indicated complaints of continued 
pain and tenderness in the feet and ankles.  Weight bearing 
examination revealed collapse of the medial longitudinal arch 
with metatarsus adductus present.  Gait analysis indicated 
significant in-toeing.  There was also evidence of 
significant difficulty with stability in the ankles, with 
some mild anterior drawer sign present.  Diagnoses of chronic 
lateral ankle instability of the lower extremities and hyper 
mobility of the ankles and subtalar joints were provided.

The Veteran was provided another VA examination in December 
2005.  The Veteran complained of grinding and popping 
sensations in the left ankle, bilateral instability in her 
ankles, and pain on the tops of both her feet.  She denied 
weakness, fatigability, or lack of endurance.  The Veteran 
reported that she was unable to work as a veterinary 
technician without the use of an ankle brace.  Examination 
revealed laxity of the ankle and subtalar joints, and 
abnormal pronation during mid-stance with marked pes valgo 
planus.  There was no evidence of inflammatory joint disease.  
Rang of motion testing of the ankles revealed dorsiflexion to 
23 degrees on the right and to 20 degrees on the left, and 
plantar flexion to 38 degrees on the right and 40 degrees on 
the left.  There was evidence of mild anterior drawer test in 
the left ankle, but no evidence of edema, ecchymosis, 
tenderness or pain on motion.  Range of motion testing of the 
subtalar joints revealed inversion with supination to 20 
degrees on the right and 28 degrees on the left, eversion 
with pronation to 10 degrees on the right and 10 degrees on 
the left and total range of motion to 30 degrees on the 
right, and to 38 degrees on the left.  Weight bearing was 
abnormal with excessive pronation with eversion of the heels.  
X-rays of the feet revealed no radiographic evidence of 
residuals of fracture or necrosis of the cuboid.  The 
examiner provided the following diagnoses: pes valgo planus 
deformity, bilaterally; chronic left ankle and hindfoot pain; 
chronic bilateral ankle instability; hypermobility 
(ligamentous laxity) of the bilateral ankles and subtalar 
joints; excessive pronation bilaterally; in-toe gait; 
residuals of a foot injuries including fracture of the fourth 
metatarsal of the left foot, fracture of the left cuboid, 
fracture of the right cuboid, and sinus tarsi syndrome.

VA treatment records dated January to May 2006 indicated 
follow-up treatment for ankle surgery.  A May 2006 operative 
report indicated surgery to repair the left ATFL with tendon 
transfer and ankle arthroscopy left with extensive 
debridement.  

The Veteran was afforded a VA examination in September 2006.  
The Veteran reported that her left ankle condition had 
improved but was still "achy," with some pain, swelling, 
and lack of endurance.  Range of motion testing of the left 
ankle revealed dorsiflexion to 23 degrees and plantar flexion 
to 37 degrees.  Left subtalar joint range of motion testing 
revealed inversion with supination to 20 degrees, eversion 
with pronation to 3 degrees, and total range of motion of 23 
degrees.  The examiner noted significantly reduced total 
range of motion of the left subtalar joint following the 
repair of the left anterior talo-fibular ligament.  There was 
no objective evidence of painful motion, edema, instability, 
weakness or tenderness of the left ankle.  Calcaneal stance 
position was everted bilaterally.  The examiner provided 
diagnoses of bilateral pes valgo planus, chronic left ankle 
and hindfoot pain, chronic bilateral ankle instability, 
hypermobility of the ankles and subtalar joints, and 
excessive pronation of both feet.

The veteran underwent an operation to repair a ruptured right 
ATFL, with a peroneus brevis tendon transfer and ankle 
arthrotomy in September 2007.

The Veteran was most recently provided a VA examination in 
May 2009.  The Veteran complained of pain in her ankle 
joints, on the lateral aspect of the ankles with weakness, 
stiffness, swelling, and heat.  The Veteran reported periods 
of flare ups during work, about four to five times a week.  
Examination revealed pain on palpation of both ankles at the 
lateral aspect at the lateral malleolus.  Range of motion 
testing over three repetitions revealed 15 to 16 degrees of 
dorsiflexion on the right, and 20 degrees of dorsiflexion on 
the left.  Plantar dorsiflexion was to 40 degrees 
bilaterally.  Heels were inverted approximately six degrees 
bilaterally, and palpation of the Achilles tendon hurt both 
feet.  Gait was in-toeing with decreased arches on both feet.  
There was no specific malalignment between the forefoot, rear 
foot and midfoot, and no hammertoes were present.  There was 
also no evidence of hallux valgus, or angulation of the first 
metatarsophalangeal joint.  There was active range of motion 
of the metatarsophalangeal joint in the great toe, 
bilaterally, with 55 degrees of dorsiflexion bilaterally, and 
10 degrees of plantar flexion bilaterally.  

The examiner stated that the Veteran's foot/ankle 
disabilities limited her work as she is required to be on her 
feet for about 10 hours a day.  X-rays revealed no 
degenerative changes in the ankle, but did indicate decreased 
arches bilaterally.  No other bone abnormalities were shown.  
The examiner stated that the Veteran had continued pain in 
the bilateral ankles from previous anterior talofibular 
ligament repairs to both ankles.  The examiner stated that 
the Veteran's range of motion in the ankles was within the 
normal limits, and there was no evidence of ankylosis, 
bilaterally.  
Legal Criteria

The present appeal involves the Veteran's claim that the 
severity of his service-connected left and right foot 
disabilities warrants higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where a veteran has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

At the outset, the Board notes that the Veteran was afforded 
a temporary evaluation of 100 percent for residuals of a 
fracture to the left metatarsal with cuboid necrosis and 
sinus tarsi syndrome from September 21, 2004 to November 1, 
2004 and from May 10, 2006 to July 1, 2006.  The Veteran was 
also afforded a temporary evaluation of 100 percent for 
residuals of an avulsion fracture of the right cuboid from 
September 26, 2007 to November 1, 2007.  

The Veteran is currently rated at 10 percent for residuals of 
a fracture to the fourth metatarsal of the left foot with 
cuboid necrosis and sinus tarsi syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  The Veteran also has a 
nonacompensable rating for residuals of an avulsion fracture 
of the right cuboid prior to October 3, 2005, and is rated at 
10 percent after October 3, 2005 under Diagnostic Code 5284.  
Under Diagnostic Code 5284, a 10 percent rating is warranted 
for moderate foot injuries, a 20 percent rating is warranted 
for moderately severe foot injuries, and a 30 percent rating 
is warranted for severe foot injuries.  

The Board observes that the words "slight", "moderate", and 
"marked" are not defined in the rating schedule; rather than 
applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases where 
there is functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination, to 
include during flare-ups and/or with repeated use, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Normal range of motion for the ankle is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.







Analysis  

The Veteran's residuals of a fracture to the left fourth 
metatarsal with cuboid necrosis and sinus tarsi syndrome are 
manifested by pain, tenderness, pain on palpation, mild 
anterior drawer sign, collapse of the medial longitudinal 
arch, instability in the left ankle, hypermobility of the 
ankle and subtalar joint, laxity of the subtalar joint, 
abnormal pronation with marked pes valgo planus, excessive 
pronation on weight bearing, pain on the top of the left 
foot, and complaints of grinding and popping.  While there 
was evidence of abnormal gait, there was no evidence of 
calluses.  The May 2009 VA examiner noted that there was no 
specific malalignment between the forefoot, midfoot, and hind 
foot, no hallux valgus, and no hammertoes were present.  
Range of motion of the ankles was within the normal limits 
and there was no evidence of ankylosis.  As the Veteran's 
left foot disability does not rise to the level of a 
moderately severe disability of the left foot, and a higher 
rating of 20 percent is not warranted under Diagnostic Code 
5284.

Prior to October 3, 2005, the Veteran's residuals of an 
avulsion fracture to the right foot are manifested by pain in 
the right ankle localized over the sinus tarsi region, 
treated with cortisone injections and a CAM walker.  There 
was no evidence of calluses, crepitus, or hammer toes.  Range 
of motion testing in the right ankle showed dorsiflexion to 
32 degrees, and plantar flexion to 50 degrees.  Range of 
motion of the subtalar joint was within normal limits.  As 
there is no evidence that the Veteran's residuals of an 
avulsion fracture to the right foot rise to the level of a 
moderate foot disability, a compensable rating is not 
warranted prior to October 3, 2005.  

After October 3, 2005, the Veteran's residuals of an avulsion 
fracture to the right foot are manifested by abnormal gait 
with significant in-toeing, significant difficulty with 
stability in the ankles, hypermobility of the ankles, laxity 
of the subtalar joint, abnormal pronation with marked pes 
valgo planus, excessive pronation on weight bearing, and pain 
on palpation.  There was no evidence of hammer toes, 
calluses, ankylosis, or malalignment of the forefoot, 
midfoot, and hindfoot.  Range of motion testing at the 
December 2005 VA examination revealed dorsiflexion and 
plantar flexion of the right ankle to 23 degrees and 38 
degrees, respectively.  Additionally, range of motion for the 
subtalar joint was to 20 degrees of inversion with 
supination, and eversion was to 10 degrees, with a total 
range of motion for the right subtalar joint to 30 degrees.  
On VA examination in May 2009, however, it was reported that 
the service-connected left ankle disability was manifested by 
weakened movement, excessive fatigability, incoordination, 
pain on movement, swelling deformity, and atrophy. Given the 
chronic nature of the disability in question, to include the 
pertinent surgical procedures, the Board finds that the 
residuals of a fracture of the fourth left metatarsal with 
cuboid necrosis and sinus tarsi were characterized by no more 
than a moderate foot disability prior to July 1, 2006, and 
have been characterized by no more than moderately severe 
foot disability as of July 1, 2006. Further, the Board finds 
that the residuals of an avulsion fracture to the right 
cuboid were characterized by no more than a moderate foot 
disability from October 3, 2005 to October 31, 2007, and have 
been characterized by no more than moderately severe foot 
disability as of November 1, 2007.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 
Here, as discussed above, the rating criteria for the 
service-connected bilateral foot condition reasonably 
describe the Veteran's disability level and symptomatology. 
Thus, as the Veteran's disability picture is contemplated by 
the rating schedule, the assigned schedular evaluations are 
adequate, and no referral for extraschedular evaluations is 
required. Id.




ORDER

Residuals of a fracture to the fourth left metatarsal with 
cuboid necrosis and sinus tarsi syndrome warrant an initial 
rating of 10 percent prior to July 1, 2006 and an initial 
rating of 20 percent as of July 1, 2006; the appeal is 
granted to this extent, subject to the law and regulations 
governing the payment of monetary benefits.

Residuals of an avulsion fracture of the right cuboid warrant 
an initial rating of 10 percent from October 3, 2005 to 
October 31, 2007, and an initial rating of 20 percent as of 
November 1, 2007; the appeal is granted to this extent, 
subject to the law and regulations governing the payment of 
monetary benefits.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


